Title: To George Washington from John Morgan, 20 July 1779
From: Morgan, John
To: Washington, George


        
          Sir
          Philadelphia July 20 1779.
        
        When I first charged Doctr Shippen with Malpractices and Misconduct in Office, and pledged myself to Congress to appear as his Prosecutor in a Court having Jurisdiction, it was upon an Idea, that his trial would speedily take place, & that he would not have the Advantage of a long Interval in which he might tamper with and awe Witnesses; But the Operations of the Campaign, as your Excellency informs me, unavoidably place his trial at a distant day.
        A perfect knowledge of, by having long been a Witness to the Baseness of Dr Shippen; and a solicitude to remove every impediment to a fair Trial and to public Justice, induced me to submit to your Excellency the Expediency of Dr Shippens being suspended from Office until his Trial should be had. A Detection of some of those practices by which he would elude public Justice, and which I had before suspected, has since induced me, from a further acquaintance with the particulars, to apply to Congress, requiring a Suspension of him from the Ability of awing, and seducing Witnesses to be brought against him. By Order of Congress, my Application, also the inclosed detection of some seducing practices, and a Letter of Dr Rush, pledging himself upon Oath to give Evidence against Dr Shippen upon the most atrocious points of Criminality, have been all transmitted to your Excellency, as the Person originally impowered to see that Justice be done. And in addition to the Contents of those Papers, I beg leave to trouble your Excellency with a few Reflections.
        I have so long, so fully, and so fatally experienced the Power, the Arts, and the Influence of Dr Shippen, that I cannot but be anxiously watchful, when naked and defenceless, I find myself as a Prosecutor opposed to such a Man, holding in his hands the means, at once to awe and to seduce Witnesses: and that some of those under his influence as an Officer, are actually proceeding to awe and to seduce. In such a case, Can I, Sir, with propriety be thought violent or unreasonable, when I press for Doctr Shippens Suspension! I press only for a Measure tending to remove Corruption from the Avenues to public Justice; to remove a powerful Bar to a fair Trial—to deprive even the Prosecutor himself of all means of Excuse should he fail in what he has undertaken.
        In prosecuting Dr Shippen I see so many difficulties arising from undue Influence, that if he is not suspended, and if I fail in making good any of my Charges, I shall in conscience believe, that my failure is to be imputed only to his holding in his hands the Charms, and the Terrors of Office. No Man in Doctr Shippens Post can be charged

with darker Offences than he is, and those Charges are brought by Men of his own Profession, Men who themselves have been his Superiors in public Station. So criminated, surely No Man in the united states can be too great to be suspended. But if there should be such a Man, he may reasonably be thought to be too great to be convicted, and too dangerous to be prosecuted.
        It gives me the most exquisite pain, thus to press the Subject which your Excellency, on whose Justice & Impartiality there is the most perfect Confidence. But, Sir, I do this only because it is my Duty to take every Step in my power to endeavour to clear away from the Avenues to a fair Trial those Obstructions which I see. In doing this, I do all that I can do. If Dr Shippen be suspended and convicted, public Injuries will be corrected. If he be continued in Office, and escape Conviction, I shall nevertheless have discharged the Duties of a good Citizen. I remain Your Excellency’s Most Obedient & most humble Servant
        
          John Morgan
        
      